Citation Nr: 1025483	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which 
denied entitlement to service connection for a back condition and 
individual unemployability.  

The issues have been recharacterized to comport with the evidence 
of record.  

In December 2008 the Board remanded the Veteran's current claims 
for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his low back disability is the result 
of loading and unloading trailers and ammunition magazines during 
service.  He claims that he was not given a back brace or other 
protective gear.  The Veteran also noted that his back pain began 
in 1967, but that at the time, because he was young, he believed 
that it would go away.  During his March 2007 Decision Review 
Officer hearing, the Veteran testified that he did not receive 
medical treatment for back pain until around 1986 to 1989.  

The December 2008 Board remand noted that the Veteran was to be 
provided with a VA examination regarding the nature and etiology 
of his claimed low back disability.  Specifically, the VA 
examiner was instructed to conduct a thorough examination of the 
Veteran's low back and diagnose any disabilities found.  The 
examiner was to provide an opinion as to whether it is at least 
as likely as not that the disability is related to any injury or 
event during active service, in particular, the injury reflected 
in his service treatment records (STRs) dated in February 1967 
or the strenuous labor the Veteran performed during service.  A 
complete rationale was to be provided for all opinions.  

A VA examination was conducted in February 2009.  The Veteran was 
given an assessment of multi-level lumbar spondylosis, severe 
with mild to moderate lumbar stenosis at L3-4.  The examiner 
opined that it is less likely than not that the injury suffered 
in 1967 is related to the Veteran's back condition.  As stated, 
he has multiple levels of degenerative disc disease 
(DDD)/spondylosis.  It is unlikely that the injury he had in 1967 
at multiple levels is involved.  

This opinion is inadequate for two reasons.  

First, the rationale provided for the medical opinion, that it 
"... is unlikely that the injury he had in 1967 at multiple levels 
is involved," is, at best, unclear.  The Veteran's February 1967 
STRs note that he sought treatment for a sore back; they did not 
note involvement at multiple levels.  While it is possible that 
the examiner meant that it is unlikely that the Veteran's sore 
back in service involved multiple levels, it is equally unlikely 
that is not what the examiner meant.  Further, the examiner 
provided no rationale for his opinion. 
 
Second, the Board remand noted that the Veteran's military 
occupational specialty (MOS) was as an ammunition storage 
specialist and that he reported feeling pain in his back during 
service.  The Board found those contentions to be credible in its 
previous remand.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (finding a veteran competent to testify to symptomatology 
capable of lay observation).  The Board specifically asked the 
examiner to opine as to whether it is at least as likely as not 
that the disability is related to any injury or event during 
active service, in particular, the strenuous labor the Veteran 
performed during service.  The February 2009 VA examiner did not 
in any way address whether the Veteran's current low back 
disability is related to his strenuous labor and complaints of 
pain during service as required by the December 2008 Board 
remand.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Thus, a new VA examination 
must be provided to ascertain the nature and etiology of the 
Veteran's claimed low back disability.  

Because the Veteran's service connection claim is being remanded, 
and because adjudication of this claim may impact adjudication of 
the Veteran's TDIU claim, these claims are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Given the foregoing, the Veteran's TDIU claim also must 
again be remanded.  

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA medical 
examination with a different VA examiner 
than the one who conducted the February 
2009 VA examination to determine the nature 
and etiology of the claimed low back 
disability.  The examiner should conduct a 
thorough examination of the Veteran's low 
back and diagnose any disabilities found.  As 
to any disability identified, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the disability 
is related to any injury or event during 
active service, in particular, the injury 
reflected in his STRs dated in February 
1967 and/or the strenuous labor the 
Veteran performed during service.  A 
complete rationale must be provided for 
all opinions. 

The claim folder must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner must note and 
specifically address in his opinion the STRs 
dated in February 1967, indicating that the 
Veteran sought treatment for his low back.  
The examiner must accept as fact that the 
Veteran performed strenuous labor during 
service and experienced back pain; this fact 
must be noted and specifically addressed in 
the examiner's opinion

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The service connection and 
TDIU claims should then be readjudicated.  
If either of the claims remain denied, the RO 
should issue a supplemental statement of the 
case (SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal, and allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


